Filed 12/17/20 P. v. Ayala CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                    B302166

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. A788294-01)
         v.

JOEL JOE AYALA,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.

     Randall Conner, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr. and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.
                               ******
       Joel Ayala (defendant) sought a youth offender parole
hearing pursuant to Penal Code section 30511 for which he is
statutorily ineligible, and the trial court denied his request. On
appeal, he asserts for the first time that section 3051 violates
equal protection in two different ways. We conclude it does not,
and affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       In July 1986, defendant and a second man attempted to
carjack a black truck and, when the truck’s owner did not comply,
the defendant shot the owner once and the second man shot him
twice. The owner died. Defendant was 18 years old at the time.
II.    Procedural Background
       A.    Prosecution, conviction and sentence
       The People charged defendant with murder (§ 187, subd.
(a)), and further alleged the special circumstance that the murder
was committed while defendant was engaged in a robbery
(§ 190.2, subd. (a)(17)) and that defendant had personally used a
firearm (§ 12022.5).
       The jury found defendant guilty of first degree murder, and
found both of the further allegations to be true.
       In light of the special circumstance finding, the trial court
sentenced defendant to prison for life without the possibility of
parole.
       B.    Current petitions
       In April 2019, defendant filed a petition for a writ of habeas
corpus seeking a youth offender parole hearing pursuant to

1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                  2
section 3051 on the ground that he had been incarcerated for at
least 25 years. On August 2, 2019, defendant filed a petition
under section 1203.01 seeking the same relief.
       The trial court denied defendant’s first petition on the
ground that he was ineligible for a youth offender parole hearing
under the plain terms of section 3051, and denied the second as
successive to the first.
       C.    Appeal
       Defendant timely filed this appeal.
                           DISCUSSION
       As a general matter, section 3051 grants prisoners who
were “25 years of age or younger” at the time they committed “the
controlling offense” the right to a “youth offender parole hearing”
where a court will “review[]” their “suitability” for “parole.”
(§ 3051, subd. (a).) But section 3051 does not extend this right to
all prisoners who were 25 or younger at the time of their crimes:
As pertinent here, section 3051 does not apply to persons
sentenced to life without the possibility of parole (LWOP) if they
were “18 years of age” or older at the time they committed the
controlling offense. (Id., subd. (h); see generally In re Jenson
(2018) 24 Cal. App. 5th 266, 277-278.)2
       Defendant is not eligible for relief under section 3051, as he
was 18 years old at the time of the murder and was sentenced to
LWOP. Accordingly, he argues on appeal that he is entitled to a
youth offender parole hearing because section 3051 denies his
right to equal protection of the laws in two ways: (1) it grants a


2     Section 3051 also does not apply to persons sentenced
under our Three Strikes Law for recidivists (§§ 667, subds. (b)-(j),
1170.12, subds. (a)-(d)), or our One Strike Law for violent sex
crimes (§ 667.61). (§ 3051, subd. (h).)




                                  3
youth offender parole hearing to juveniles (that is, persons under
the age of 18) sentenced to LWOP, but denies such a hearing to
“youthful offenders” (that is, persons 18 to 25 years old)
sentenced to LWOP, and (2) it grants a youth offender parole
hearing to persons convicted of first degree murder but not
sentenced to LWOP, but denies such a hearing to persons
convicted of murder but sentenced to LWOP. Defendant did not
raise either equal protection challenge with the trial court, so has
forfeited each challenge. (E.g., People v. Alexander (2010) 49
Cal. 4th 846, 880, fn. 14.) We will nevertheless exercise our
discretion to consider his equal protection challenges. We
independently review constitutional challenges to a statute.
(People v. Ramos (1997) 15 Cal. 4th 1133, 1154.)
       The right to equal protection of the law is violated when
“the government . . . treat[s] a [similarly situated] group of people
unequally without some justification.” (People v. Chatman (2018)
4 Cal. 5th 277, 288 (Chatman); Manduley v. Superior Court (2002)
27 Cal. 4th 537, 568.) Where our Legislature fixes different
punishments for different crimes, those differences do not violate
equal protection unless the challenges show “there is no ‘rational
relationship between the disparity of treatment and some
legitimate governmental purpose.’” (People v. Turnage (2012) 55
Cal. 4th 62, 74 (Turnage); People v. Wilkinson (2004) 33 Cal. 4th
821, 838.) “This so-called ‘rational basis’ scrutiny is exceedingly
deferential: A law will be upheld as long as a court can
‘speculat[e]’ any rational reason for the resulting differential
treatment, regardless of whether the ‘speculation has “a
foundation in the record,”’ regardless of whether it can be
‘empirically substantiated,’ and regardless of whether the
Legislature ever ‘articulated’ that reason when enacting the law.”




                                  4
(People v. Love (2020) 55 Cal. App. 5th 273, 287, quoting Turnage,
at pp. 74-75 and Johnson v. Department of Justice (2015) 60
Cal. 4th 871, 881.)
       We examine each of defendant’s equal protection
arguments separately.
I.     Differential Treatment of Juveniles and Youthful
Offenders Sentenced to LWOP
       Defendant argues that section 3051 violates equal
protection because it treats youthful offenders (that is, those 18
to 25 years old) who commit murder and are sentenced to LWOP
differently than juveniles (that is, those under 18 years old) who
commit murder and are sentenced to LWOP; the former are not
entitled to a youth offender parole hearing, while the latter are.
Defendant’s equal protection challenge to this distinction lacks
merit because, even if we assume that youthful offenders and
juveniles who commit murder and are sentenced to LWOP are
similarly situated, both the United States Supreme Court and
our Supreme Court have repeatedly found the line drawn
between juveniles and non-juveniles when it comes to criminal
sentencing to be a rational one. (Miller v. Alabama (2012) 567
U.S. 460, 471 [“children are constitutionally different from adults
for purposes of sentencing”]; Roper v. Simmons (2005) 543 U.S.
551, 574 (Roper) [“The age of 18 is the point where society draws
the line for many purposes between childhood and adulthood”];
People v. Gamache (2010) 48 Cal. 4th 347, 405 [“We previously
have rejected the argument that a death penalty scheme that
treats differently those who are 18 years of age and older, and
those younger than 18, violates equal protection”].) Defendant
nevertheless urges that the line section 3051 draws is not
rational because all persons under the age of 25 should be
entitled to show that they have reformed themselves while in




                                 5
prison, but the U.S. Supreme Court has already considered and
rejected such arguments when it has upheld the longstanding
practice of distinguishing between juveniles and adults despite
the fact that “[t]he qualities that distinguish juveniles from
adults do not disappear when an individual turns 18.” (Roper, at
p. 574.) Indeed, the court in In re Jones (2019) 42 Cal. App. 5th
477 rejected precisely the argument defendant now advances
under a similar statute: “The Legislature could reasonably
decide that for those convicted of LWOP crimes, the line should
be drawn at age 18, rather than at some later date when the
brain is fully developed.” (Id. at p. 483.) We add another brick to
this solid wall of precedent.
II.    Differential Treatment of Youthful Offenders
Convicted of First Degree Murder (But Not Sentenced To
LWOP) And Youthful Offenders Convicted of First Degree
Murder (But Sentenced to LWOP)
       Defendant next argues that section 3051 violates equal
protection because it treats youthful offenders convicted of first
degree murder differently than youthful offenders who are
sentenced to LWOP; the former are entitled to a youth offender
parole hearing, while the latter are not. Defendant’s equal
protection argument to this distinction also lacks merit. Because
a person is eligible for LWOP only if he has committed first
degree murder (§ 190.2), both groups involve youthful offenders
convicted of first degree murder. But those sentenced to LWOP
have also been found, beyond a reasonable doubt, to have
committed that first degree murder under one of 22 different
special circumstances that reflect that the particular first degree
murder was in some manner aggravated or reflected a greater
risk of harm to persons other than the immediate murder victim.
(§ 190.2, subds. (a)(1)-(a)(22); People v. Horning (2004) 34 Cal. 4th
6
871, 907 (Horning).) As a result, youthful offenders who have
been sentenced to LWOP have committed an aggravated form of
first degree murder that distinguishes them from youthful
offenders who have committed first degree murder but done so in
the absence of any aggravating factors. Consequently, the two
groups are not similarly situated. (In re Williams (2020) 57
Cal. App. 5th 427, 435-436 (Williams) [so holding]; see also People
v. Jacobs (1984) 157 Cal. App. 3d 797, 803 [“‘Persons convicted of
different crimes are not similarly situated for equal protection
purposes’”], italics omitted; see also People v. Pecci (1999) 72
Cal. App. 4th 1500, 1503 [“persons convicted of different offenses
can be punished differently”].) And even if we accept for the sake
of argument defendant’s contention that all murderers are
similarly situated vis-à-vis section 3051’s desire to allow all
youthful offenders the opportunity to show that they have
reformed, the difference in the underlying crimes provides a
rational reason for distinguishing between the two groups of first
degree murderers. (Williams, at pp. 435-436; accord, People v.
Contreras (2018) 4 Cal. 5th 349, 382 [noting that “special
circumstance murder” is sentenced most “harshly”].)
       Defendant argues that People v. Edwards (2019) 34
Cal. App. 5th 183 (Edwards) dictates a different result. It does
not. Edwards held that our Legislature had no rational reason to
deny a youth offender parole hearing to a juvenile convicted of
sexually violent crimes under our One Strike Law but to grant
such a hearing to a juvenile convicted of first degree murder
because “no crime deserves categorically harsher punishment
than . . . first degree murder.” (Id. at pp. 197-199.) As a
threshold matter, at least one subsequent decision has rejected
Edwards’s analysis, and our Supreme Court has granted review




                                7
to resolve the split. (People v. Williams (2020) 47 Cal. App. 5th
475, 492, review granted July 22, 2020, S262191.) But even if we
ignore Edwards’s uncertain status, the two groups of youthful
offenders at issue in this case both committed first degree
murder, rendering Edwards’s “you have it backwards” rationale
inapt. Defendant urges that section 3051 has it backwards in
this case because it denies a youth offender parole hearing to a
youthful offender who commits first degree murder on a felony-
murder theory (and who is sentenced to LWOP) but grants such a
hearing to a youthful offender who commits first degree murder
in a premeditated and deliberate manner (and who is not
sentenced to LWOP). This is backwards, defendant explains,
because premeditated murders are worse than felony murders.
Defendant’s argument ignores that a first degree murder
conviction based on a felony murder qualifies as a special
circumstance murder only if the defendant “killed ‘to advance an
independent felonious purpose,’” and thus killed while intending
to commit a wholly separate felony apart from the homicide,
which elevates his overall criminal culpability in a manner that
was not present even with a premediated killing. (Horning,
supra, 34 Cal.4th at p. 907.) What is more, the presence of
“backwards” sentences in individual cases does not invalidate the
entire distinction (e.g., In re Maston (1973) 33 Cal. App. 3d 559,
564-566 [“asymmetry in the scale of penalties” in individual
instances does not mean the Legislature acted irrationally for
equal protection purposes]), and is of no weight here where
defendant was the actual killer because the evidence showed that
(1) defendant was the one who shot the victim “in the side” and
(2) it was the “abdominal” gunshot “wound” that was fatal.




                                8
                       DISPOSITION
     The order denying post-conviction relief is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                    ______________________, J.
                                    HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
CHAVEZ




                                9